Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed February 4, 2022 has been entered.

Applicant's arguments filed February 4, 2022, have been fully considered but they are not found persuasive.

Newly submitted claim 41 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 41 is drawn factor which is not ENO1.
The election was to the species ENO1.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 41 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 8-10, 12-13, 34-38 and new claims 39-41 are pending.  Claims 1-7, 11, 14-33 are canceled.  Claims 10, 34-38, 41 are withdrawn.  Claims 8-9, 12-13, 39-40 are examined.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Newly submitted claims 39-40 recite the terms “cell strain” which is new matter not disclosed in the specification.  Applicants point to paragraph 33 in the specification for support for the claim language.  However, no such terms are in paragraph 33.  Paragraph 33 of the specification discuss cell lines.  However, no relationship between the cell lines and cell strains are established in the specification.

Claims 8, 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly submitted claims 39-40 recite the terms “cell strain” which is ambiguous because it is not clear what is meaning of the term cell strain.  Paragraph 33 of the specification discuss cell lines but no cell strain.  No relationship between the cell lines and cell strains are established in the specification.  Claim 8-9, 12-13 encompass the terms of claim 39-40

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberger et al. (J. Invest. Dermatol., 2007) in view of Yann et al. (FR 2854243; IDS translation) and Rezvani et al. (J. Invest. Dermatol., 2011).
Rosenberger et al. teach the expression of HIF-1α, VEGF, Flt1, pimonidazole,  and phospho-Akt histoimmunologically in the hair follicles and sebaceous gland in normal and psoriatic human patients under hypoxia, 0.1% carbon monoxide and control ambient (page 2447-2448, Fig. 1-4).   The hypoxia marker pimonidazole was tested in 0.1% carbon monoxide and 8% ambient oxygen in a hypoxic chamber and control (page 2446, first column; Figure 2; page 2447).  The 0.1% carbon monoxide encompass the claim term test agent.  VEGF and Flt-1 expression increased in psoriatic skin compared to normal human skin and VEGF and Flt-1 are HIF target genes (page 2446, second column).  Rosenberger teach the transcriptional activation of VEGF and Flt-1 is achieved by HIFs (page 2445, second column, second paragraph).     The HIF-1α expression is increased in psoriasis.  Rosenberger state that the “…data offers a first hint HIfs and Akt could be important players in psoriatic angiogenesis.” (page 2448).  Rosenberger teach in hair follicle and dermal glands hypoxia activates HIF, HIF activates VEGF, VEGF activates phospho-Aktnad Akt augments HIF response thus formina positive feed back loop (page 2448, second column, first paragraph).  Rosenberger does not teach the additional test agents nor ENO1 marker detection.  
Yann teach the treatment of hair related alopecia with compound or control which affect level of HIF-1α in hypoxic state cutaneous cells or hair follicles (page 2-3). 
 Rezvani et al. teach the HIF-1α important role in psoriasis (page 1800, middle column).  Rezvani teach the ENO1 as one of many markers which are HIF-1α target genes with an important function in skin physiology (page 1796, Table 2).
	It would be obvious for one of ordinary skill in the art at the time of filing to incorporate the teaching of applying the compounds to treat the alopecia in hair follicle  as taught by Yann to the teaching of Rosenberger  to examine factor inducible by the HIF-1α in normal and psoriatic patients.  One of ordinary skill in the art would be motivated by desire Rosenberger to better understand and treat psoriasis.  One of ordinary skill in the art would be motivated by expressed desire of Yann to treat alopecia and better understanding of markers of inducible by HIF-1α for detecting compound for treatment of alopecia.  Claim 9 has been interpreted to encompass the conditional phrase claim limitation.  
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the ENO1 marker as factor inducible by HIF-1α of Rezvani in the teaching of Rosenberger and Yann the method of HIF1α inducible factor activity measurement.  One of ordinary skill in the art would be motivated to combine the teaching because of the importance of understanding the different inducible markers which affect the skin condition such as psoriasis.
Applicants argue that the combinations of cited art do not disclose measuring activity of a factor induced by HIF1α in the cells because Rosenberger teaching is different than and does not motivate the skilled artisan to administer a test agent and/or to look at the effect of the test agent on the activity of a factor induced by HIF1α in cells.  However, Rosenberger does teach hypoxia and HIF and teach that the transcriptional activation of VEGF and Flt-1 is achieved by HIFs (Rosenberger, page 2445, second column, second paragraph).   Rosenberger is not relied upon for the teaching of ENO1 but rather Rezvani is relied upon for the teaching of ENO1 which is the factor induced by HIF1α.
Applicants argue that Rezvani does not disclose anything to lead to the modification of the other art to apply the test agent and then to select ENO1 for activity measurement much less what this modification would even mean.  However, Rezvani teaches ENO1 as one of factors which is regulated by HIF1α and importance in skin physiology which was well known to one of ordinary skill in the art.  One of ordinary skilled in the art would integrate the Rezvani teaching to the teaching of Rosenberger which teach the hypoxia interaction with HIF1α importance in hair follicle and sebaceous gland.
Applicants argue that the combined disclosures could be taken as an “invitation to experiment” or could be viewed as providing an “obvious to try” argument.  However, 
one of ordinary skill in the art would be motivated by desire Rosenberger to better understand and treat psoriasis underlying the effect of hypoxia and HIF1α.  One of ordinary skill in the art would be motivated by expressed desire of Yann to treat alopecia and better understanding of markers of inducible by HIF-1α for detecting compound for treatment of alopecia.
Applicants argue that the test that was carried out ina hypoxic condition or under 0.1% CO addition is only the test using rat whose result is shown in Fig. 2 and a test on healthy person or psoriasis person is not carried out in hypoxic condition or under 0.1% CO addition condition.  However, claim 8 does not require the test on healthy person or psoriasis person.  Furthermore, Rosenberger teach that in concordance with the data in normal human skin, normal rat skin showed occasional epidermal HIF-1α immunostaining and strong HIF1α staining in hair follicles by confirmation of deep hypoxia with pimonidazole hypoxia marker (page 2446, first column, second paragraph).
Applicants argue that 0.1% CO or hypoxic condition (8% O2) to the normal air in order to introduce functional oxygen deficiency condition (functional anemia) and thus does not add both thus cannot use 0.1% CO as test agent.  However, Rosenberger state “To test the potential for HIF activation, we induced systemic hypoxia by exposing rat to 0.1% carbon monoxide (CO, functional anemia) or to 8% ambient oxygen in a hypoxic chamber for 4 hours (page 2446, first column, second paragraph).  Thus, Rosenberger considers both as hypoxia.  Furthermore, Rosenberger 8% oxygen can be considered test agent because the term test agent is generically not limited to any particular structure.
Applicants argue that  Rosenberger does not disclose or suggest that “cells from sebaceous glands or hair follicles” can be a subject.  However, claim 8 does not limit the cells as not on subjects.
Applicants argue that it would not be at all expected or obvious to use “cells from sebaceous glands or hair follicles because Rosenberger would use rat individual having healthy skin tissue.  However, Rosenberger teach the human cells and psoriasis and relationship to hypoxia and HIF-1α as well as equivalent studies in rat as well as teaching available to one of ordinary skill in the art which support such relationship.
Applicants argue that claim 39-40 further restricts the claim limitation to cell strains which is more distinct from Rosenberger.  Newly submitted claims 39-40 are discussed in separate discussion below.
Applicants argue that Rosenberger relates to studies on mechmism fo psoriasis, there is no reasonable basis to apply a compound to treat alopecia taugh by Yann to Rosenberger.  However, Yann teach the hypoxia in relationship to HIF-1α to another disease in relationship to hair related cells.

Claims 8-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberger et al. (J. Invest. Dermatol., 2007) in view of Roman et al. (Clujul Medical, 2016),  Shih et al. (US 2016/0264539) and Rezvani et al. (J. Invest. Dermatol., 2011).
Rosenberger et al. teach the expression of HIF-1α, VEGF, Flt1, pimonidazole,  and phospho-Akt histoimmunologically in the hair follicles and sebaceous gland in normal and psoriatic human patients under hypoxia, 0.1% carbon monoxide and control ambient (page 2447-2448, Fig. 1-4).   The hypoxia marker pimonidazole was tested in 0.1% carbon monoxide and 8% ambient oxygen in a hypoxic chamber and control (page 2446, first column; Figure 2; page 2447).  The 0.1% carbon monoxide encompass the claim term test agent.  VEGF and Flt-1 expression increased in psoriatic skin compared to normal human skin and VEGF and Flt-1 are HIF target genes (page 2446, second column).  Rosenberger teach the transcriptional activation of VEGF and Flt-1 is achieved by HIFs (page 2445, second column, second paragraph).     The HIF-1α expression is increased in psoriasis.  Rosenberger state that the “…data offers a first hint HIfs and Akt could be important players in psoriatic angiogenesis.” (page 2448).  Rosenberger teach in hair follicle and dermal glands hypoxia activates HIF, HIF activates VEGF, VEGF activates phospho-Aktnad Akt augments HIF response thus formina positive feed back loop (page 2448, second column, first paragraph).   Rosenberger does not teach the additional test agents nor the ENO1 marker detection.  
	Roman et al. teach the various compounds which are important for treatment of psoriasis including androgen related mechanism (page 13).  Roman teach that new therapeutics need to be explored for psoriasis (page 15).
	Shih et al. teach the compound which reduce the expression of androgen receptor and the treatment of androgen associated disorders such as psoriasis including topical therapeutics (paragraph 7, 24, 25, 77).
Rezvani et al. teach the HIF-1α important role in psoriasis (page 1800, middle column).  Rezvani teach the ENO1 as one of many markers which are HIF-1α target genes with an important function in skin physiology (page 1796, Table 2).
	It would be obvious for one of ordinary skill in the art at the time of filing to incorporate the teaching of applying the compounds to treat the psoriasis as taught by Roman and Shih to the teaching of Rosenberger of to examine factor inducible by the HIF-1α in normal and psoriatic patients.  One of ordinary skill in the art would be motivated by desire Rosenberger, Roman and Shih to better understand and treat psoriasis.  Claim 9 has been interpreted to encompass the conditional phrase claim limitation.  Since the Shih et al. is using a repressor, HIF-1α repression is the phenotype sought.  
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the ENO1 marker as factor inducible by HIF-1α of Rezvani in the teaching of Rosenberger and  Roman and Shih the method of HIF1α inducible factor activity measurement.  One of ordinary skill in the art would be motivated to combine the teaching because of the importance of understanding the different inducible markers which affect the skin condition such as psoriasis.
Applicants argue that present invention cannot be reached from these references since Rosengerger does not disclose applying a test agent under hypoxia conditions.  However, Rosenberger state “To test the potential for HIF activation, we induced systemic hypoxia by exposing rat to 0.1% carbon monoxide (CO, functional anemia) or to 8% ambient oxygen in a hypoxic chamber for 4 hours (page 2446, first column, second paragraph).  Thus, Rosenberger considers both as hypoxia.  Furthermore, Rosenberger 8% oxygen can be considered test agent because the term test agent is generically not limited to any particular structure.
Applicants argue that ENO1 is merely disclosed as one marker of a lot of HIF1α target genes and thus Rosenberger does nto provide motivation to detect specific marker ENO1.  However, Rezvani teaches ENO1 as one of factors which is regulated by HIF1α and importance in skin physiology which was well known to one of ordinary skill in the art.  One of ordinary skilled in the art would integrate the Rezvani teaching to the teaching of Rosenberger which teach the hypoxia interaction with HIF1α importance in hair follicle and sebaceous gland.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberger et al. (J. Invest. Dermatol., 2007), Roman et al. (Clujul Medical, 2016),  Shih et al. (US 2016/0264539), and Rezvani et al. (J. Invest. Dermatol., 2011) as applied to claims 8-9, 12 above, and further in view of Rathman-Josserand et al. (J. Invest. Dermatol., 2013).
Teaching of Rosenberger et al. (J. Invest. Dermatol., 2007), Roman et al. (Clujul Medical, 2016), Shih et al. (US 2016/0264539) and Rezvani et al. (J. Invest. Dermatol., 2011) are discussed above.  They do not teach the human sebaceous glands or hair follicles.  They do not teach the hypoxic condition is a concentration of oxygen in a culture atmosphere of 5% or less.
Rathman-Josserand et al. teach the method of outer root sheath (ORS) from human patients under 3% hypoxic condition and treatment of ER3721 and detecting HIF-1α expression decrease compared to control (page 2096-2097, Figure 1-2).  The ER3721 decreases the clone size and clone numbers and the disappearance of one of the HIF-1α bands (Figure 2).  Rathman teaches the interest of sustained hair growth and cycling in the hypoxic signaling for alopecia treatment (page 2097, first column, first paragraph; page 2097, second column, first paragraph). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the hypoxic condition and human skin testing of Rathman-Josserand in the teaching of Rosenberger, Roman, Shih and Rezvani the method of HIF1α inducible factor activity measurement.  One of ordinary skill in the art would be motivated to combine the teaching because of the importance of understanding the mechanism in humans for hair growth and cycling to treat disease such as alopecia as taught by Rathman.

Claims 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Rosenberger et al. (J. Invest. Dermatol., 2007),  Yann et al. (FR 2854243; IDS translation) and Rezvani et al. (J. Invest. Dermatol., 2011).as applied to claims 8-9, 12  above, and further in view of Zouboulis (J. Invest. Dermatol., 1999).
The teachings of Rosenberger et al. (J. Invest. Dermatol., 2007) , Yann et al. (FR 2854243; IDS translation) and Rezvani et al. (J. Invest. Dermatol., 2011) are discussed above.  The references do not teach the cell strain.
Zouboulis et al teach the immortialized sebaceous cell line with morphologic, phenotypic and functional charateristics of cells from sebaceous gland (abstract; page 1017-1018).  Zouboulis et al. teach the importance of these cell line for further investigation on the physiology of the sebaceous gland and its role in skin diseases (page 2018, second column, last paragraph).
It would have been obvious for one of ordinary skill in the art at the time of filing to use the cell lines of Zhouboulis to examine the effect of hypoxia and HIF-1α affecting markers as taught by Rosenberger et al., Yann et al. and Rezvani et al.  One of ordinary skill in the art would be motivated by teaching of Zhouboulis that the cell line will be useful for extrapolation to study skin disease from the teaching of hypoxia of Rosenberger et al., Yann et al. and Rezvani et al.  


Claims 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberger et al. (J. Invest. Dermatol., 2007) Roman et al. (Clujul Medical, 2016),  Shih et al. (US 2016/0264539) and Rezvani et al. (J. Invest. Dermatol., 2011) as applied to claims 8-9, 12 above, and further in view of Zouboulis (J. Invest. Dermatol., 1999).
The teachings of Rosenberger et al.,  Roman et al.,  Shih et al. and Rezvani et al. are discussed above.  The references do not teach the cell strain.
Zouboulis et al teach the immortialized sebaceous cell line with morphologic, phenotypic and functional charateristics of cells from sebaceous gland (abstract; page 1017-1018).  Zouboulis et al. teach the importance of these cell line for further investigation on the physiology of the sebaceous gland and its role in skin diseases (page 2018, second column, last paragraph).
It would have been obvious for one of ordinary skill in the art at the time of filing to use the cell lines of Zhouboulis to examine the effect of hypoxia and HIF-1α affecting markers as taught by Rosenberger et al., Yann et al. and Rezvani et al.  One of ordinary skill in the art would be motivated by teaching of Zhouboulis that the cell line will be useful for extrapolation to study skin disease from the teaching of hypoxia of Rosenberger et al., Yann et al. and Rezvani et al. are discussed above.  The references do not teach the cell strain.
Zouboulis et al teach the immortialized sebaceous cell line with morphologic, phenotypic and functional charateristics of cells from sebaceous gland (abstract; page 1017-1018).  Zouboulis et al. teach the importance of these cell line for further investigation on the physiology of the sebaceous gland and its role in skin diseases (page 2018, second column, last paragraph).
It would have been obvious for one of ordinary skill in the art at the time of filing to use the cell lines of Zhouboulis to examine the effect of hypoxia and HIF-1α affecting markers as taught by Rosenberger et al., Roman et al., Shih et al. and Rezvani et al.  One of ordinary skill in the art would be motivated by teaching of Zhouboulis that the cell line will be useful for extrapolation to study skin disease from the teaching of hypoxia of Rosenberger et al., Yann et al. and Rezvani et al.  

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646